Exhibit 10.30

Parsley Energy, Inc.

2014 LONG TERM INCENTIVE PLAN

(As Amended and Restated February 19, 2015)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

  

 

  

 

  

Page

 

1.

  

Purpose

  

 

1

  

 

 

 

 

 

 

 

2.

  

Definitions

  

 

1

  

 

 

 

 

 

 

 

3.

  

Administration

  

 

3

  

 

  

(a)

  

Authority of the Committee

  

 

3

  

 

  

(b)

  

Manner of Exercise of Committee Authority

  

 

4

  

 

  

(c)

  

Limitation of Liability

  

 

4

  

 

 

 

 

 

 

 

 

 

4.

  

Stock Subject to Plan

  

 

4

  

 

  

(a)

  

Overall Number of Shares Available for Delivery

  

 

4

  

 

  

(b)

  

Application of Limitation to Grants of Awards

  

 

4

  

 

  

(c)

  

Availability of Shares Not Issued under Awards

  

 

4

  

 

  

(d)

  

Stock Offered

  

 

4

  

 

 

 

 

 

 

 

 

 

5.

  

Eligibility

  

 

4

  

 

 

 

 

 

 

 

6.

  

Specific Terms of Awards

  

 

5

  

 

  

(a)

  

General

  

 

5

  

 

  

(b)

  

Options

  

 

5

  

 

  

(c)

  

Stock Appreciation Rights

  

 

5

  

 

  

(d)

  

Restricted Stock

  

 

6

  

 

  

(e)

  

Restricted Stock Units

  

 

6

  

 

  

(f)

  

Bonus Stock and Awards in Lieu of Obligations

  

 

7

  

 

  

(g)

  

Dividend Equivalents

  

 

7

  

 

  

(h)

  

Other Awards

  

 

7

  

 

 

 

 

 

 

 

 

 

7.

  

Certain Provisions Applicable to Awards

  

 

7

  

 

  

(a)

  

Termination of Employment

  

 

7

  

 

  

(b)

  

Stand-Alone, Additional, Tandem, and Substitute Awards

  

 

7

  

 

  

(c)

  

Term of Awards

  

 

7

  

 

  

(d)

  

Form and Timing of Payment under Awards; Deferrals

  

 

7

  

 

  

(e)

  

Exemptions from Section 16(b) Liability

  

 

8

  

 

  

(f)

  

Non-Competition Agreement

  

 

8

  

 

 

 

 

 

 

 

 

 

8.

  

Performance and Annual Incentive Awards

  

 

8

  

 

  

(a)

  

Performance Conditions

  

 

8

  

 

  

(b)

  

Performance Awards Granted to Designated Covered Employees

  

 

8

  

 

  

(c)

  

Annual Incentive Awards Granted to Designated Covered Employees

  

 

9

  

 

  

(d)

  

Written Determinations

  

 

9

  

 

  

(e)

  

Status of Section 8(b) and Section 8(c) Awards under Section 162(m) of the Code

  

 

9

  

 

 

 

 

 

 

 

 

 

9.

  

Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization

  

 

10

  

 

  

(a)

  

Existence of Plans and Awards

  

 

10

  

 

  

(b)

  

Subdivision or Consolidation of Shares

  

 

10

  

 

  

(c)

  

Corporate Recapitalization

  

 

10

  

 

  

(d)

  

Additional Issuances

  

 

11

  

 

  

(e)

  

Change in Control

  

 

11

  

 

  

(f)

  

Change in Control Price

  

 

11

  

 

  

(g)

  

Impact of Corporate Events on Awards Generally

  

 

11

  

 

 

 

 

 

 

 

 

 

10.

  

General Provisions

  

 

11

  

 

  

(a)

  

Transferability

  

 

11

  

 

  

(b)

  

Taxes

  

 

12

  

 

  

(c)

  

Changes to this Plan and Awards

  

 

12

  

 

  

(d)

  

Limitation on Rights Conferred under Plan

  

 

12

  

 

  

(e)

  

Unfunded Status of Awards

  

 

12

  

i

--------------------------------------------------------------------------------

 

  

(f)

  

Nonexclusivity of this Plan

  

 

13

  

 

  

(g)

  

Fractional Shares

  

 

13

  

 

  

(h)

  

Severability

  

 

13

  

 

  

(i)

  

Governing Law

  

 

13

  

 

  

(j)

  

Conditions to Delivery of Stock

  

 

13

  

 

  

(k)

  

Section 409A of the Code

  

 

13

  

 

  

(l)

  

Clawback

  

 

13

  

 

 

(m)

  

Plan Effective Date and Term

  

 

14

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------

PARSLEY ENERGY, INC.

2014 Long Term Incentive Plan

(As Amended and Restated February 19, 2015)

1. Purpose. The purpose of the Parsley Energy, Inc. 2014 Long Term Incentive
Plan (the “Plan”) is to provide a means through which Parsley Energy, Inc., a
Delaware corporation (the “Company”), and its Subsidiaries may attract and
retain able persons as employees, directors and consultants of the Company, and
its Subsidiaries, and to provide a means whereby those persons upon whom the
responsibilities of the successful administration and management of the Company,
and its Subsidiaries, rest, and whose present and potential contributions to the
welfare of the Company, and its Subsidiaries, are of importance, can acquire and
maintain stock ownership, or awards the value of which is tied to the
performance of the Company, thereby strengthening their concern for the welfare
of the Company, and its Subsidiaries, and their desire to remain employed. A
further purpose of this Plan is to provide such employees, directors and
consultants with additional incentive and reward opportunities designed to
enhance the profitable growth of the Company. Accordingly, this Plan primarily
provides for the granting of Incentive Stock Options, options which do not
constitute Incentive Stock Options, Restricted Stock Awards, Restricted Stock
Units, Stock Appreciation Rights, Dividend Equivalents, Bonus Stock, Other
Stock-Based Awards, Annual Incentive Awards, Performance Awards, or any
combination of the foregoing, as is best suited to the circumstances of the
particular individual as provided herein.

2. Definitions. For purposes of this Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof:

(a) “Annual Incentive Award” means a conditional right granted to an Eligible
Person under Section 8(c) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, after the end of a
specified year.

(b) “Award” means any Option, SAR, Restricted Stock Award, Restricted Stock
Unit, Bonus Stock, Dividend Equivalent, Other Stock-Based Award, Performance
Award or Annual Incentive Award, together with any other right or interest
granted to a Participant under this Plan.

(c) “Beneficiary” means one or more persons, trusts or other entities which have
been designated by a Participant, in his or her most recent written beneficiary
designation filed with the Committee, to receive the benefits specified under
this Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the persons, trusts or
other entities entitled by will or the laws of descent and distribution to
receive such benefits.

(d) “Board” means the Company’s Board of Directors.

(e) “Bonus Stock” means Stock granted as a bonus pursuant to Section 6(f).

(f) “Change in Control” means the occurrence of any of the following events:

(i) A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of Section 2(f)(ii)
below) and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided, further, however,
that for purposes of this Section 2(f)(i), any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company shall not constitute a Change in Control. This
Section 2(f)(i) applies only when there is a transfer of the stock of the
Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction.

(ii) A “change in the effective control of the Company” which shall occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company, except for any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or (B) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. For purposes of a “change in the effective control of the Company,”
if any one person, or more than one person acting as a group, is considered to
effectively control the Company within the meaning of this Section 2(f)(ii), the
acquisition of additional control of the Company by the same person or persons
is not considered a “change in the effective control of the Company,” or to
cause a “change in the ownership of the Company” within the meaning of
Section 2(f)(i) above.

1

--------------------------------------------------------------------------------

(iii) A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to the Nonqualified Deferred
Compensation Rules, shall not constitute a Change in Control.

For purposes of this Section 2(f), the provisions of section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option. In addition, for purposes of this
Section 2(f) and except as otherwise provided in an Award agreement, “Company”
includes (x) the Company, (y) the entity for whom a Participant performs the
services for which an Award is granted, and (z) an entity that is a stockholder
owning more than 50% of the total fair market value and total voting power (a
“Majority Shareholder”) of the Company or the entity identified in (y) above, or
any entity in a chain of entities in which each entity is a Majority Shareholder
of another entity in the chain, ending in the Company or the entity identified
in (y) above.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(h) “Committee” means a committee of two or more directors designated by the
Board to administer this Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
directors, each of whom shall be a Qualified Member (except to the extent
administration of this Plan by “outside directors” is not then required in order
to qualify for tax deductibility under section 162(m) of the Code).

(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 8(e) of this Plan.

(j) “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(k) “Effective Date” means the date immediately prior to the effective date of
the initial public offering of the Company.

(l) “Eligible Person” means all officers and employees of the Company or of any
of its Subsidiaries, and other persons who provide services to the Company or
any of its Subsidiaries, including directors of the Company. An employee on
leave of absence may be considered as still in the employ of the Company or any
of its Subsidiaries for purposes of eligibility for participation in this Plan.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(n) “Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange composite tape on that date (or if no sales
occur on that date, on the last preceding date on which such sales of the Stock
are so reported); (ii) if the Stock is not traded on a national securities
exchange but is traded over the counter at the time a determination of its fair
market value is required to be made under the Plan, the average between the
reported high and low bid and asked prices of Stock on the most recent date on
which Stock was publicly traded; (iii) in the event Stock is not publicly traded
at the time a determination of its value is required to be made under the Plan,
the amount determined by the Committee in its discretion in such manner as it
deems appropriate, taking into account all factors the Committee deems
appropriate including, without limitation, the Nonqualified Deferred
Compensation Rules; or (iv) on the date of a Qualifying Public Offering of
Stock, the offering price under such Qualifying Public Offering.

(o) “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of section 422 of the
Code or any successor provision thereto.

(p) “Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date and any other
individual who becomes a director of the Company after the Effective Date and
whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent Board.

(q) “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.

(r) “Option” means a right, granted to an Eligible Person under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.

(s) “Other Stock-Based Awards” means Awards granted to an Eligible Person under
Section 6(i) hereof.

2

--------------------------------------------------------------------------------

(t) “Participant” means a person who has been granted an Award under this Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(u) “Performance Award” means a right, granted to an Eligible Person under
Section 8 hereof, to receive Awards based upon performance criteria specified by
the Committee.

(v) “Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity; a Person, together with that
Person’s Affiliates and Associates (as those terms are defined in Rule 12b-2
under the Exchange Act, provided that “registrant” as used in Rule 12b-2 shall
mean the Company), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Company with such Person, shall be deemed a single “Person.”

(w) “Qualifying Public Offering” means a firm commitment underwritten public
offering of Stock for cash where the shares of Stock registered under the
Securities Act are listed on a national securities exchange.

(x) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Treasury Regulation 1.162-27 under section 162(m) of the
Code.

(y) “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.

(z) “Restricted Stock Unit” means a right, granted to an Eligible Person under
Section 6(e) hereof, to receive Stock, cash or a combination thereof at the end
of a specified deferral period.

(aa) “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act, as from time to time in effect
and applicable to this Plan and Participants.

(bb) “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.

(cc) “Stock” means the Company’s Class A Common Stock, par value $0.01 per
share, and such other securities as may be substituted (or resubstituted) for
Stock pursuant to Section 9.

(dd) “Stock Appreciation Rights” or “SAR” means a right granted to an Eligible
Person under Section 6(c) hereof.

(ee) “Subsidiary” means with respect to the Company, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

3. Administration.

(a) Authority of the Committee. This Plan shall be administered by the Committee
except to the extent the Board elects to administer this Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” Subject to the express provisions of the Plan and Rule 16b-3, the
Committee shall have the authority, in its sole and absolute discretion, to
(i) adopt, amend, and rescind administrative and interpretive rules and
regulations relating to the Plan; (ii) determine the Eligible Persons to whom,
and the time or times at which, Awards shall be granted; (iii) determine the
amount of cash and/or the number of shares of Stock, as applicable Stock
Appreciation Rights, Restricted Stock Units, Restricted Stock Awards, Dividend
Equivalents, Bonus Stock, Other Stock-Based Awards, Annual Incentive Awards,
Performance Awards, or any combination thereof, that shall be the subject of
each Award; (iv) determine the terms and provisions of each Award agreement
(which need not be identical), including provisions defining or otherwise
relating to (A) the term and the period or periods and extent of exercisability
of the Options, (B) the extent to which the transferability of shares of Stock
issued or transferred pursuant to any Award is restricted, (C) except as
otherwise provided herein, the effect of termination of employment, or the
service relationship with the Company, of a Participant on the Award, and
(D) the effect of approved leaves of absence (consistent with any applicable
regulations of the Internal Revenue Service); (v) accelerate the time of vesting
or exercisability of any Award that has been granted; (vi) construe the
respective Award agreements and the Plan; (vii) make determinations of the Fair
Market Value of the Stock pursuant to the Plan; (viii) delegate its duties under
the Plan (including, but not limited to, the authority to grant Awards) to such
agents as it may appoint from time to time, provided that the Committee may not
delegate its duties where such delegation would violate state corporate law, or
with respect to making Awards to, or otherwise with respect to Awards granted
to, Eligible Persons who are subject to section 16(b) of the Exchange Act or who
are Covered Employees receiving Awards that are intended to constitute
“performance-based compensation” within the meaning of section 162(m) of the
Code; (ix) subject to Section 10(c), terminate, modify or amend the Plan; and
(x) make all other determinations, perform all other acts, and exercise all
other powers and authority necessary or advisable for administering the Plan,
including the delegation of those ministerial acts and responsibilities as the
Committee deems appropriate. Subject to Rule 16b-3 and section 162(m) of the
Code, the Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan, in any Award, or in any Award agreement in the
manner and to the extent it deems necessary or desirable to carry the Plan into
effect, and the Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Committee on the matters referred to in
this Section 3(a) shall be final and conclusive.

3

--------------------------------------------------------------------------------

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Eligible Person who is then subject to
section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board, or relating to an Award intended by the Committee
to qualify as “performance-based compensation” within the meaning of section
162(m) of the Code and regulations thereunder, may be taken either (i) by a
subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, or (ii) by the Committee but with each such member who is not
a Qualified Member abstaining or recusing himself or herself from such action;
provided, however, that, upon such abstention or recusal, the Committee remains
composed solely of two or more Qualified Members. Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
this Plan. Any action of the Committee shall be final, conclusive and binding on
all Persons, including the Company, its Subsidiaries, stockholders,
Participants, Beneficiaries, and transferees under Section 10(b) hereof or other
persons claiming rights from or through a Participant. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to officers or managers of the Company or any of its
Subsidiaries, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to section 16 of the Exchange Act in respect of
the Company and will not cause Awards intended to qualify as “performance-based
compensation” under section 162(m) of the Code to fail to so qualify. The
Committee may appoint agents to assist it in administering the Plan.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Subsidiaries, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan. Members of the
Committee and any officer or employee of the Company or any of its Subsidiaries
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to this Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock reserved and available for issuance in connection with
Awards under this Plan shall not exceed 12,727,273 shares, and such total will
be available for the issuance of Incentive Stock Options.

(b) Application of Limitation to Grants of Awards. Subject to Section 4(e), no
Award may be granted if the number of shares of Stock to be delivered in
connection with such Award exceeds the number of shares of Stock remaining
available under this Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or substitute awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

(c) Availability of Shares Not Issued under Awards. Shares of Stock subject to
an Award under this Plan that expire or are canceled, forfeited, exchanged,
settled in cash or otherwise terminated, including (i) shares forfeited with
respect to Restricted Stock, and (ii) the number of shares withheld or
surrendered in payment of any exercise or purchase price of an Award or taxes
relating to Awards, will again be available for Awards under this Plan, except
that if any such shares could not again be available for Awards to a particular
Participant under any applicable law or regulation, such shares shall be
available exclusively for Awards to Participants who are not subject to such
limitation.

(d) Stock Offered. The shares to be delivered under the Plan shall be made
available from (i) authorized but unissued shares of Stock, (ii) Stock held in
the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

5. Eligibility. Awards may be granted under this Plan only to Persons who are
Eligible Persons at the time of grant thereof.

4

--------------------------------------------------------------------------------

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(c)), such
additional terms and conditions, not inconsistent with the provisions of this
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant, or
termination of the Participant’s service relationship with the Company, and
terms permitting a Participant to make elections relating to his or her Award.
The Committee shall retain full power and discretion to accelerate, waive or
modify, at any time, any term or condition of an Award that is not mandatory
under this Plan; provided, however, that the Committee shall not have any
discretion to accelerate, waive or modify any term or condition of an Award that
is intended to qualify as “performance-based compensation” for purposes of
section 162(m) of the Code if such discretion would cause the Award to not so
qualify or to accelerate the terms of payment of any Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules if
such acceleration would subject a Participant to additional taxes under the
Nonqualified Deferred Compensation Rules.

(b) Options. The Committee is authorized to grant Options to Eligible Persons on
the following terms and conditions:

(i) Exercise Price. Each Option agreement shall state the exercise price per
share of Stock (the “Exercise Price”); provided, however, the Exercise Price per
share of Stock subject to an Option shall not be less than the greater of
(1) the par value per share of the Stock and (2) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company or its
parent or any subsidiary, 110% of the Fair Market Value per share of the Stock
on the date of grant).

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such Exercise Price may be
paid or deemed to be paid, the form of such payment, including without
limitation cash, Stock, other Awards or awards granted under other plans of the
Company or any Subsidiary, or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
and the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d). In the case of an exercise whereby the
Exercise Price is paid with Stock, such Stock shall be valued as of the date of
exercise.

(iii) ISOs. The terms of any ISO granted under this Plan shall comply in all
respects with the provisions of section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or Subsidiary corporation of the Company. Except as otherwise provided in
Section 9, no term of this Plan relating to ISOs (including any SAR in tandem
therewith) shall be interpreted, amended or altered, nor shall any discretion or
authority granted under this Plan be exercised, so as to disqualify either this
Plan or any ISO under section 422 of the Code, unless the Participant has first
requested the change that will result in such disqualification. ISOs shall not
be granted more than ten years after the earlier of the adoption of this Plan or
the approval of this Plan by the Company’s stockholders. Notwithstanding the
foregoing, the Fair Market Value of shares of Stock subject to an ISO and the
aggregate Fair Market Value of shares of stock of any parent or subsidiary
corporation (within the meaning of sections 424(e) and (f) of the Code) subject
to any other ISO (within the meaning of section 422 of the Code)) of the Company
or a parent or subsidiary corporation (within the meaning of sections 424(e) and
(f) of the Code) that first becomes purchasable by a Participant in any calendar
year may not (with respect to that Participant) exceed $100,000, or such other
amount as may be prescribed under section 422 of the Code or applicable
regulations or rulings from time to time. As used in the previous sentence, Fair
Market Value shall be determined as of the date the ISOs are granted. Failure to
comply with this provision shall not impair the enforceability or exercisability
of any Option, but shall cause the excess amount of shares to be reclassified in
accordance with the Code.

(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee.

(ii) Rights Related to Options. An SAR granted pursuant to an Option shall
entitle a Participant, upon exercise, to surrender that Option or any portion
thereof, to the extent unexercised, and to receive payment of an amount computed
pursuant to Section 6(c)(ii)(B). That Option shall then cease to be exercisable
to the extent surrendered. SARs granted in connection with an Option shall be
subject to the terms of the Award agreement governing the Option, which shall
comply with the following provisions in addition to those applicable to Options:

(A) An SAR granted in connection with an Option shall be exercisable only at
such time or times and only to the extent that the related Option is exercisable
and shall not be transferable except to the extent that the related Option is
transferable.

5

--------------------------------------------------------------------------------

(B) Upon the exercise of an SAR related to an Option, a Participant shall be
entitled to receive payment from the Company of an amount determined by
multiplying:

(1) the difference obtained by subtracting the Exercise Price with respect to a
share of Stock specified in the related Option from the Fair Market Value of a
share of Stock on the date of exercise of the SAR, by

(2) the number of shares as to which that SAR has been exercised.

(iii) Right Without Option. An SAR granted independent of an Option shall be
exercisable as determined by the Committee and set forth in the Award agreement
governing the SAR, which Award agreement shall comply with the following
provisions:

(A) Each Award agreement shall state the total number of shares of Stock to
which the SAR relates.

(B) Each Award agreement shall state the time or periods in which the right to
exercise the SAR or a portion thereof shall vest and the number of shares of
Stock for which the right to exercise the SAR shall vest at each such time or
period.

(C) Each Award agreement shall state the date at which the SARs shall expire if
not previously exercised.

(D) Each SAR shall entitle a Participant, upon exercise thereof, to receive
payment of an amount determined by multiplying:

(1) the difference obtained by subtracting the Fair Market Value of a share of
Stock on the date of grant of the SAR from the Fair Market Value of a share of
Stock on the date of exercise of that SAR, by

(2) the number of shares as to which the SAR has been exercised.

(iv) Terms. Except as otherwise provided herein, the Committee shall determine
at the date of grant or thereafter, the time or times at which and the
circumstances under which an SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Participants, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.
SARs may be either freestanding or in tandem with other Awards.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. During the restricted period applicable to the Restricted Stock,
the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined or otherwise encumbered by the Participant.

(ii) Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iii) Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require or permit a Participant to elect
that any cash dividends paid on a share of Restricted Stock be automatically
reinvested in additional shares of Restricted Stock, applied to the purchase of
additional Awards under this Plan or deferred without interest to the date of
vesting of the associated Award of Restricted Stock; provided, that, to the
extent applicable, any such election shall comply with the Nonqualified Deferred
Compensation Rules. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units, which are rights to receive Stock or cash (or a combination
thereof) at the end of a specified deferral period (which may or may not be
coterminous with the vesting schedule of the Award), to Eligible Persons,
subject to the following terms and conditions:

(i) Award and Restrictions. Settlement of an Award of Restricted Stock Units
shall occur upon expiration of the deferral period specified for such Restricted
Stock Unit by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.
Restricted Stock Units shall be satisfied by the delivery of cash or Stock in
the amount equal to the Fair Market Value of the specified number of shares of
Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.

6

--------------------------------------------------------------------------------

(ii) Dividend Equivalents. Unless otherwise determined by the Committee at date
of grant, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Restricted Stock Units shall be either (A) paid with
respect to such Restricted Stock Units on the dividend payment date in cash or
in shares of unrestricted Stock having a Fair Market Value equal to the amount
of such dividends, or (B) deferred with respect to such Restricted Stock Units
and the amount or value thereof automatically deemed reinvested in additional
Restricted Stock Units.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations to pay cash or deliver other property under this Plan or under other
plans or compensatory arrangements, provided that, in the case of Participants
subject to section 16 of the Exchange Act, the amount of such grants remains
within the discretion of the Committee to the extent necessary to ensure that
acquisitions of Stock or other Awards are exempt from liability under section
16(b) of the Exchange Act. Stock or Awards granted hereunder shall be subject to
such other terms as shall be determined by the Committee. In the case of any
grant of Stock to an officer of the Company or any of its Subsidiaries in lieu
of salary or other cash compensation, the number of shares granted in place of
such compensation shall be reasonable, as determined by the Committee.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.

(h) Other Awards. The Committee is authorized, subject to limitations under
applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock, as deemed by the Committee to be
consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company. The Committee shall determine the terms and conditions of such
other Stock-Based Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under this Plan, may also be granted pursuant to this
Section 6(h).

7. Certain Provisions Applicable to Awards.

(a) Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and the Company or any Subsidiary shall be specified in
the agreement controlling such Award.

(b) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
this Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, or any of its
Subsidiaries, or of any business entity to be acquired by the Company or any of
its Subsidiaries, or any other right of an Eligible Person to receive payment
from the Company or any of its Subsidiaries. Such additional, tandem and
substitute or exchange Awards may be granted at any time. If an Award is granted
in substitution or exchange for another Award, the Committee shall require the
surrender of such other Award in consideration for the grant of the new Award.
Awards under this Plan may be granted in lieu of cash compensation, including in
lieu of cash amounts payable under other plans of the Company or any of its
Subsidiaries.

(c) Term of Awards. Except as specified herein, the term of each Award shall be
for such period as may be determined by the Committee; provided, that in no
event shall the term of any Option or SAR exceed a period of ten years (or such
shorter term as may be required in respect of an ISO under section 422 of the
Code).

(d) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
this Plan and any applicable Award agreement, payments to be made by the Company
or any of its Subsidiaries upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including without limitation cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis; provided, however, that any such deferred payment will be
set forth in the agreement evidencing such Award and/or otherwise made in a
manner that will not result in additional taxes under the Nonqualified Deferred
Compensation Rules. Except as otherwise provided herein, the settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change in Control). Installment or deferred
payments may be required by the Committee (subject to Section 10(c) of this
Plan, including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee and in compliance with the Nonqualified Deferred Compensation Rules.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

7

--------------------------------------------------------------------------------

Any deferral shall only be allowed as is provided in a separate deferred
compensation plan adopted by the Company and shall be made pursuant to the
Nonqualified Deferred Compensation Rules. This Plan shall not constitute an
“employee benefit plan” for purposes of section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.

(e) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award agreement does not comply with the requirements of Rule
16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
section 16(b) of the Exchange Act.

(f) Non-Competition Agreement. Each Participant to whom an Award is granted
under this Plan may be required to agree in writing as a condition to the
granting of such Award not to engage in conduct in competition with the Company
or any of its Subsidiaries for a period after the termination of such
Participant’s employment with the Company and its Subsidiaries as determined by
the Committee (a “Non-Competition Agreement”); provided, however, to the extent
a legally binding right to an Award within the meaning of the Nonqualified
Deferred Compensation Rules is created with respect to a Participant, the
Non-Competition Agreement must be entered into by such Participant within 30
days following the creation of such legally binding right.

8. Performance and Annual Incentive Awards.

(a) Performance Conditions. The right of an Eligible Person to receive a grant,
and the right of a Participant to exercise or receive a grant or settlement of
any Award, and the timing thereof, may be subject to such performance conditions
as may be specified by the Committee. The Committee may use such business
criteria and other measures of performance as it may deem appropriate in
establishing any performance conditions, and may exercise its discretion to
reduce or increase the amounts payable under any Award subject to performance
conditions, except as limited under Sections 8(b) and 8(c) hereof in the case of
a Performance Award or Annual Incentive Award intended to qualify under section
162(m) of the Code.

(b) Performance Awards Granted to Designated Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of section 162(m) of the Code, the
grant, exercise and/or settlement of such Performance Award may be contingent
upon achievement of preestablished performance goals and other terms set forth
in this Section 8(b).

(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 8(b).
Performance goals shall be objective and shall otherwise meet the requirements
of section 162(m) of the Code and regulations thereunder (including Treasury
Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain”
at the time the Committee actually establishes the performance goal or goals.
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants.

(ii) Business and Individual Performance Criteria

(A) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or business
or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Performance Awards:
(1) earnings per share; (2) revenues; (3) cash flow; (4) cash flow from
operations; (5) cash flow return; (6) return on net assets; (7) return on
assets; (8) return on investment; (9) return on capital; (10) return on equity;
(11) economic value added; (12) operating margin; (13) contribution margin;
(14) net income; (15) net income per share; (16) pretax earnings; (17) pretax
earnings before interest, depreciation and amortization; (18) pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (19) total stockholder return; (20) leverage
ratios; (21) reportable HSE incidents; (22) Fair Market Value of the Stock;
(23) operating income; (24) net production (Boe/d); (25) production costs per
Boe; (26) completed well costs; (27) average time of spud to put on pump;
(28) number of drilling locations; and (29) any of the above goals determined on
an absolute or relative basis or as compared to the performance of a published
or special index deemed applicable by the Committee including, but not limited
to, the Standard & Poor’s 500 Stock Index or a group of comparable companies,
and/or as compared to prior performance with respect to the above criteria. One
or more of the foregoing business criteria shall also be exclusively used in
establishing performance goals for Annual Incentive Awards granted to a Covered
Employee under Section 8(c) hereof that are intended to qualify as
“performance-based compensation” under section 162(m) of the Code.

(B) Individual Performance Criteria. The grant, exercise and/or settlement of
Performance Awards may also be contingent upon individual performance goals
established by the Committee. If required for compliance with section 162(m) of
the Code, such criteria shall be approved by the stockholders of the Company.

8

--------------------------------------------------------------------------------

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code.

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the criteria set forth in Section 8(b)(ii)
hereof during the given performance period, as specified by the Committee in
accordance with Section 8(b)(iii) hereof. The Committee may specify the amount
of the Performance Award pool as a percentage of any of such criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such criteria.

(v) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of (A) the
Performance Award pool, and the maximum amount of the potential Performance
Award payable to each Participant in the Performance Award pool, or (B) the
amount of the potential Performance Award otherwise payable to each Participant.
Settlement of such Performance Awards shall be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of a Performance Award
subject to this Section 8(b). The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of employment by the Participant prior to the end of a performance
period or settlement of Performance Awards.

(c) Annual Incentive Awards Granted to Designated Covered Employees. If the
Committee determines that an Annual Incentive Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the grant, exercise and/or settlement of such Annual
Incentive Award shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 8(c).

(i) Potential Annual Incentive Awards. Not later than the end of the 90th day of
each applicable year, or at such other date as may be required or permitted in
the case of Awards intended to be “performance-based compensation” under section
162(m) of the Code, the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 8(c)(i) hereof or as individual Annual
Incentive Awards. The amount potentially payable, with respect to Annual
Incentive Awards, shall be based upon the achievement of a performance goal or
goals based on one or more of the business criteria set forth in
Section 8(b)(ii) hereof in the given performance year, as specified by the
Committee.

(ii) Annual Incentive Award Pool. The Committee may establish an Annual
Incentive Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 8(b)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 8(b)(iii) hereof. The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any of such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

(iii) Payout of Annual Incentive Awards. After the end of each applicable year,
the Committee shall determine the amount, if any, of (A) the Annual Incentive
Award pool, and the maximum amount of the potential Annual Incentive Award
payable to each Participant in the Annual Incentive Award pool, or (A) the
amount of the potential Annual Incentive Award otherwise payable to each
Participant. The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount in the case of an Annual Incentive Award intended to
qualify under section 162(m) of the Code. The Committee shall specify the
circumstances in which an Annual Incentive Award shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of
the applicable year or settlement of such Annual Incentive Award.

(d) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards, the achievement of performance goals
relating to and final settlement of Performance Awards under Section 8(b), the
amount of any Annual Incentive Award pool or potential individual Annual
Incentive Awards, the achievement of performance goals relating to and final
settlement of Annual Incentive Awards under Section 8(c) shall be made in
writing in the case of any Award intended to qualify under section 162(m) of the
Code. The Committee may not delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.

(e) Status of Section 8(b) and Section 8(c) Awards under Section 162(m) of the
Code. It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Sections 8(b) and 8(c) hereof granted to Persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of section 162(m) of the Code and the regulations thereunder

9

--------------------------------------------------------------------------------

(including Treasury Regulation §1.162-27 and successor regulations thereto)
shall, if so designated by the Committee, constitute “performance-based
compensation” within the meaning of section 162(m) of the Code and regulations
thereunder. Accordingly, the terms of Sections 8(b), (c), (d) and (e), including
the definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Eligible Person will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a Person designated by
the Committee, at the time of grant of a Performance Award or an Annual
Incentive Award, who is likely to be a Covered Employee with respect to that
fiscal year. If any provision of this Plan as in effect on the date of adoption
of any agreements relating to Performance Awards or Annual Incentive Awards that
are designated as intended to comply with section 162(m) of the Code does not
comply or is inconsistent with the requirements of section 162(m) of the Code or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements. Notwithstanding anything
to the contrary in this Section 8(e) or elsewhere in this Plan, the Company
intends to rely on the transition relief set forth in Treasury Regulation §
1.162-27(f), and hence the deduction limitation imposed by section 162(m) of the
Code will not be applicable to the Company until the earliest to occur of
(i) the material modification of the Plan within the meaning of Treasury
Regulation § 1.162-27(h)(1)(iii); (ii) the issuance of the number of shares of
Stock set forth in Section 4(a); or (iii) the first meeting of shareholders of
the Company at which directors are to be elected that occurs after December 31,
2017 (the “Transition Period”), and during the Transition Period, Awards to
Covered Employees shall only be required to comply with the transition relief
described in this Section 8(e).

9. Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

(a) Existence of Plans and Awards. The existence of this Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding. In no event will any action taken by the Committee
pursuant to this Section 9 result in the creation of deferred compensation
within the meaning of section 409A of the Code and the regulations and other
guidance promulgated thereunder.

(b) Subdivision or Consolidation of Shares. The terms of an Award and the number
of shares of Stock authorized pursuant to Section 4 for issuance under the Plan
shall be subject to adjustment from time to time, in accordance with the
following provisions:

(i) If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then, (A) the maximum
number of shares of Stock available for the Plan or in connection with Awards as
provided in Sections 4 and 5 shall be increased proportionately, and the kind of
shares or other securities available for the Plan shall be appropriately
adjusted, (B) the number of shares of Stock (or other kind of shares or
securities) that may be acquired under any then outstanding Award shall be
increased proportionately, and (C) the price (including the exercise price) for
each share of Stock (or other kind of shares or securities) subject to then
outstanding Awards shall be reduced proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

(ii) If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock,
(A) the maximum number of shares of Stock for the Plan or available in
connection with Awards as provided in Sections 4 and 5 shall be decreased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be decreased proportionately, and (C) the price
(including the exercise price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(iii) Whenever the number of shares of Stock subject to outstanding Awards and
the price for each share of Stock subject to outstanding Awards are required to
be adjusted as provided in this Section 9(b), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments. The Committee shall promptly provide each affected
Participant with such notice.

(iv) Adjustments under Sections 9(b)(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

(c) Corporate Recapitalization. If the Company recapitalizes, reclassifies its
capital stock, or otherwise changes its capital structure (a “recapitalization”)
without the occurrence of a Change in Control, the number and class of shares of
Stock covered by an Option or an SAR theretofore granted shall be adjusted so
that such Option or SAR shall thereafter cover the number and class of shares of
stock and securities to which the holder would have been entitled pursuant to
the terms of the recapitalization if, immediately prior to the recapitalization,
the holder had been the holder of record of the number of shares of Stock then
covered by such Option or SAR and the share limitations provided in Sections 4
and 5 shall be adjusted in a manner consistent with the recapitalization.

10

--------------------------------------------------------------------------------

(d) Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to Awards theretofore granted
or the purchase price per share, if applicable.

(e) Change in Control. Upon a Change in Control the Committee, acting in its
sole discretion without the consent or approval of any holder, shall affect one
or more of the following alternatives, which may vary among individual holders
and which may vary among Options or SARs (collectively “Grants”) or other Awards
held by any individual holder: (i) accelerate the time at which Grants then
outstanding may be exercised so that such Grants may be exercised in full for a
limited period of time on or before a specified date (before or after such
Change in Control) fixed by the Committee, after which specified date all
unexercised Grants and all rights of holders thereunder shall terminate;
(ii) require the mandatory surrender to the Company by selected holders of some
or all of the outstanding Awards held by such holders (irrespective of whether
such Awards are then vested or exercisable under the provisions of this Plan) as
of a date, before or after such Change in Control, specified by the Committee,
in which event the Committee shall thereupon cancel such Awards (with respect
to shares both for which the Awards are exercisable and/or vested and not
exercisable and/or vested) and pay (A) to each holder of a vested and/or
exercisable Option or SAR, an amount of cash per share equal to the excess, if
any, of the amount calculated in Section 9(f) (the “Change in Control
Price”) for the shares subject to such Grants, over the Exercise Price(s) under
such Grants for such shares (except that to the extent the Exercise Price under
any such Grant is equal to or exceeds the Change in Control Price, in which case
no amount shall be payable with respect to such Grant), (B) to each holder of a
vested Restricted Share or a vested Restricted Stock Unit, an amount of cash per
share equal to the Change in Control Price, or (C) to each holder of any
unvested and/or unexercisable Award, no amount of cash or any other
consideration; (iii) provide for the assumption or substitution or continuation
of Awards by the successor company or a parent or subsidiary of the successor
company; or (iv) make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change in Control; provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Awards then outstanding.

(f) Change in Control Price. The “Change in Control Price” shall equal the
amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows: (i) the price per share offered to holders
of Stock in any merger or consolidation, (ii) the per share Fair Market Value of
the Stock immediately before the Change in Control without regard to assets sold
in the Change in Control and assuming the Company has received the consideration
paid for the assets in the case of a sale of the assets, (iii) the amount
distributed per share of Stock in a dissolution transaction, (iv) the price per
share offered to holders of Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 9(f), the Fair Market Value per share of the Stock that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 9(f) or in Section 9(e) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.

(g) Impact of Corporate Events on Awards Generally. In the event of a Change in
Control or changes in the outstanding Stock by reason of a recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in capitalization occurring after the date of the grant of any Award and
not otherwise provided for by this Section 9, any outstanding Awards and any
Award agreements evidencing such Awards shall be subject to adjustment by the
Committee at its discretion, which adjustment may, in the Committee’s
discretion, be described in the Award agreement and may include, but not be
limited to, adjustments as to the number and price of shares of Stock or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, the cash settlement of
such Awards in exchange for the cancellation thereof, or the cancelation of
Awards either with or without consideration. In the event of any such change in
the outstanding Stock, the aggregate number of shares of Stock available under
this Plan may be appropriately adjusted by the Committee, whose determination
shall be conclusive.

10. General Provisions.

(a) Transferability.

(i) Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of an Option or SAR, or authorize all
or a portion of an Option or SAR to be granted to an Eligible Person to be on
terms which permit transfer by such Participant; provided that, in either case
the transferee or transferees must be any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, an individual sharing the Participant’s household (other than a
tenant or employee of the Company), a trust in which any of the foregoing
individuals have more than fifty percent of the beneficial interest, a
foundation in which any of the foregoing individuals (or the Participant)
control the management of assets, and any other entity in which any of the
foregoing individuals (or the Participant) own more than fifty percent of the
voting interests (collectively, “Permitted Transferees”); provided further that,
(X) there may be no consideration for any such transfer and (Y) subsequent
transfers of Options or SARs transferred as provided above shall be prohibited
except subsequent transfers

11

--------------------------------------------------------------------------------

back to the original holder of the Option or SAR and transfers to other
Permitted Transferees of the original holder. Agreements evidencing Options or
SARs with respect to which such transferability is authorized at the time of
grant must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 10(b)(i).

(ii) Qualified Domestic Relations Orders. An Option, Stock Appreciation Right,
Restricted Stock Unit Award, Restricted Stock Award or other Award may be
transferred, to a Permitted Transferee, pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of written notice of such transfer and a certified copy of such order.

(iii) Other Transfers. Except as expressly permitted by Sections 10(b)(i) and
10(b)(ii), Awards shall not be transferable other than by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 10, an Incentive Stock Option shall not be transferable other than by
will or the laws of descent and distribution.

(iv) Effect of Transfer. Following the transfer of any Award as contemplated by
Sections 10(b)(i), 10(b)(ii) and 10(b)(iii), (A) such Award shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term “Participant” shall be deemed to refer to the
Permitted Transferee, the recipient under a qualified domestic relations order,
or the estate or heirs of a deceased Participant or other transferee, as
applicable, to the extent appropriate to enable the Participant to exercise the
transferred Award in accordance with the terms of this Plan and applicable law
and (B) the provisions of the Award relating to exercisability shall continue to
be applied with respect to the original Participant and, following the
occurrence of any applicable events described therein the Awards shall be
exercisable by the Permitted Transferee, the recipient under a qualified
domestic relations order, or the estate or heirs of a deceased Participant, as
applicable, only to the extent and for the periods that would have been
applicable in the absence of the transfer.

(v) Procedures and Restrictions. Any Participant desiring to transfer an Award
as permitted under Sections 10(b)(i), 10(b)(ii) or 10(b)(iii) shall make
application therefor in the manner and time specified by the Committee and shall
comply with such other requirements as the Committee may require to assure
compliance with all applicable securities laws. The Committee shall not give
permission for such a transfer if (A) it would give rise to short swing
liability under section 16(b) of the Exchange Act or (B) it may not be made in
compliance with all applicable federal, state and foreign securities laws.

(vi) Registration. To the extent the issuance to any Permitted Transferee of any
shares of Stock issuable pursuant to Awards transferred as permitted in this
Section 10(b) is not registered pursuant to the effective registration statement
of the Company generally covering the shares to be issued pursuant to this Plan
to initial holders of Awards, the Company shall not have any obligation to
register the issuance of any such shares of Stock to any such transferee.

(b) Taxes. The Company and any of its Subsidiaries are authorized to withhold
from any Award granted, or any payment relating to an Award under this Plan,
including from a distribution of Stock, amounts of withholding and other taxes
due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.

(c) Changes to this Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders or Participants, except that
any amendment or alteration to this Plan, including any increase in any share
limitation, shall be subject to the approval of the Company’s stockholders not
later than the annual meeting next following such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to this Plan to stockholders for
approval; provided, that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue
or terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in this Plan; provided, however, that,
without the consent of an affected Participant, no such Committee action may
materially and adversely affect the rights of such Participant under such Award.
For purposes of clarity, any adjustments made to Awards pursuant to Section 9
will be deemed not to materially and adversely affect the rights of any
Participant under any previously granted and outstanding Award and therefore may
be made without the consent of affected Participants.

(d) Limitation on Rights Conferred under Plan. Neither this Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Subsidiaries, (ii) interfering in
any way with the right of the Company or any of its Subsidiaries to terminate
any Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under this Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

(e) Unfunded Status of Awards. This Plan is intended to constitute an “unfunded”
plan for certain incentive awards.

12

--------------------------------------------------------------------------------

(f) Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable,
including incentive arrangements and awards which do not qualify under section
162(m) of the Code. Nothing contained in this Plan shall be construed to prevent
the Company or any of its Subsidiaries from taking any corporate action which is
deemed by the Company or such Subsidiary to be appropriate or in its best
interest, whether or not such action would have an adverse effect on this Plan
or any Award made under this Plan. No employee, Beneficiary or other person
shall have any claim against the Company or any of its Subsidiaries as a result
of any such action.

(g) Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(h) Severability. If any provision of this Plan is held to be illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof, but such provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein. If any of the terms or provisions of this Plan or any
Award agreement conflict with the requirements of Rule 16b-3 (as those terms or
provisions are applied to Eligible Persons who are subject to section 16(b) of
the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if this Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.

(i) Governing Law. All questions arising with respect to the provisions of the
Plan and Awards shall be determined by application of the laws of the State of
Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to sell and deliver Stock hereunder is subject to applicable federal
and state laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

(j) Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award agreement shall require the Company to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. At the time of any exercise of an Option or Stock Appreciation
Right, or at the time of any grant of a Restricted Stock Award, Restricted Stock
Unit, or other Award the Company may, as a condition precedent to the exercise
of such Option or Stock Appreciation Right or settlement of any Restricted Stock
Award, Restricted Stock Unit or other Award, require from the Participant (or in
the event of his or her death, his or her legal representatives, heirs,
legatees, or distributees) such written representations, if any, concerning the
holder’s intentions with regard to the retention or disposition of the shares of
Stock being acquired pursuant to the Award and such written covenants and
agreements, if any, as to the manner of disposal of such shares as, in the
opinion of counsel to the Company, may be necessary to ensure that any
disposition by that holder (or in the event of the holder’s death, his or her
legal representatives, heirs, legatees, or distributees) will not involve a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect. No Option or Stock Appreciation Right shall be exercisable and no
settlement of any Restricted Stock Award or Restricted Stock Unit shall occur
with respect to a Participant unless and until the holder thereof shall have
paid cash or property to, or performed services for, the Company or any of its
Subsidiaries that the Committee believes is equal to or greater in value than
the par value of the Stock subject to such Award.

(k) Section 409A of the Code. In the event that any Award granted pursuant to
this Plan provides for a deferral of compensation within the meaning of the
Nonqualified Deferred Compensation Rules, it is the general intention, but not
the obligation, of the Company to design such Award to comply with the
Nonqualified Deferred Compensation Rules and such Award should be interpreted
accordingly. Neither this Section 10(k) nor any other provision of the Plan is
or contains a representation to any Participant regarding the tax consequences
of the grant, vesting, or sale of any Award (or the Stock underlying such Award)
granted hereunder, and should not be interpreted as such.

(l) Clawback. This Plan is subject to any written clawback policies that the
Company, with the approval of the Board, may adopt. Any such policy may subject
a Participant’s Awards and amounts paid or realized with respect to Awards under
this Plan to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and rules promulgated thereunder by the
Securities and Exchange Commission and that the Company determines should apply
to this Plan.

13

--------------------------------------------------------------------------------

(m) Plan Effective Date and Term. This Plan was adopted by the Board on the
Effective Date, and approved by the stockholders of the Company on May 9, 2014,
to be effective on the Effective Date. No Awards may be granted under this Plan
on and after the tenth anniversary of the Effective Date.

14